RICHARDS, J.
Epitomized Opinion
Defendants above commenced an action in th-s Toledo Municipal Court to recover certain real prop--erty alleged to be forcibly detained by Dennis Judgment for plaintiffs was given, and this affirmed oy the Common Pleas. Two questions appeared in r,he case — one, on what date due the lease to Dennis, expire, and the other, was the notice to quit a lawful one.
f. That under the lease the tenacy would expire June 30, 1922. The notice to quit was served on Dennis, June 27, and contained the usual recital as to compliance within three days. The action \va., not brought until July 10. Under the provisions oi 10216 GC., providing the time within which an act snail be done required by law, shall be computed, cne tenant was not required to quit, under the notice until June 30, the day on which the right to occupy tne premises would expire, and the notice was in accordance with law, citing Bushong v. Graham, 4 CC. 138 and distinguishing in Mone v. Pape, » CC. 168.
2. Where a lease expires June 30, a lawful three cays’ notice to quit may be served on June 21?. Under such a notice the tenant would have all the 30th day of June to quit, the day on which he is required to a vacate by the terms of the lease.